United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1368
Issued: January 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 11, 2012 appellant filed a timely appeal from a June 7, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for disability
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she is entitled to compensation for
total disability for the period December 5, 2011 to February 12, 2012.
FACTUAL HISTORY
On April 28, 2008 appellant, then a 47-year-old sales service associate clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed a right shoulder, wrist,
finger and arm injury as a result of her federal employment duties. She stated that she first
1

5 U.S.C. § 8101 et seq.

became aware of her illness and of its relationship to her employment on November 5, 2007. By
decision dated June 30, 2008, OWCP accepted the claim for brachial neuritis or radiculitis.
Appellant was placed on light duty effective March 14, 2009.
Appellant submitted claim for compensation forms (Form CA-7) documenting leave
without pay beginning December 5, 2011.2
In a November 7, 2011 diagnostic report Dr. Terri L. Allen, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging scan of appellant’s cervical spine
showed moderate disc space narrowing, spondylosis, bilateral unconvertebral spurring, posterior
spondylitic ridging and bilateral facet hypertrophy.
In medical reports dated June 14 to December 1, 2011, Dr. Karen M. Perl, Boardcertified in physical medicine and rehabilitation, noted that appellant sustained a cervical spine
and right shoulder injury related to her postal duties, which started in October 2011 but had
worsened in March and April noting the date of her original injury as November 5, 2007. She
diagnosed chronic right shoulder tendinitis, recurrent intermittent cervical radiculitis with trigger
points affecting the upper extremities and cervical facet syndrome affecting C4 through 7,
treating appellant with injections.
In her December 1, 2011 report, Dr. Perl reported that appellant had an acute flare up of
her cervical spine and was incapacitated from work because she was unable to tolerate her work
duties. Upon physical examination, appellant’s range of motion of the cervical spine was
minimal in all directions globally. She had a positive Spurling’s test for pain, tingling and
burning in the upper extremity. Dr. Perl also noted severe trigger points with minimal to no
range of motion at the cervical spine which showed tenderness to palpation that radiated into
both the trapezius and scapular regions bilaterally. She stated that appellant would be written off
work due to her severe pain and incapacitated level. Dr. Perl stated that appellant was unable to
work her job duties at the postal service due to range of motion loss, trigger points in the cervical
spine and pain in the upper extremity.
In a December 1, 2011 and January 5, 2012 attending physician’s report (Form CA-20),
Dr. Perl diagnosed appellant with cervical radiculitis, cervical spondylosis, cervical facet
inflammation and cervical facet syndrome as a result of repetitive activities from her
occupational duties. She stated that appellant was disabled from November 29, 2011 through
March 10, 2012 and recommended permanent limited-duty restrictions.
By decision dated January 23, 2012, OWCP denied appellant’s claim for disability for the
period beginning December 5, 2011 because the medical evidence failed to provide objective
findings to demonstrate that her work-related conditions had worsened and that she could no
longer perform the duties she was performing when she stopped work.

2

The Board notes that appellant also filed several recurrence claims (Form CA-2a) regarding her November 5,
2007 occupational injury for time loss from work, noting the date of recurrence as December 2, 2010, October 25,
2011 and September 5, 2012.

2

By letter dated February 24, 2012, appellant requested reconsideration of OWCP’s
decision. She stated that she suffered a recurrence from her original November 5, 2007 injury
and was incapable of working as of December 5, 2011 because of her disability.
In a January 13 and 20, 2012 operative report, Dr. Perl diagnosed cervical facet
arthropathy, cervical spondylosis and muscle spasm. Appellant underwent cervical facet
injection, right C4, right C5, right C6 and right C7 with fluoroscopic guidance on those dates.
In medical reports dated December 27, 2011 to April 19, 2012, Dr. Perl reported that
appellant was distressed in relation to her cervical spine. She diagnosed cervical facet syndrome,
muscle spasms, acute recurrent cervical radiculopathies affecting the upper extremities
bilaterally and right shoulder tendinitis. In her January 26, 2012 report, Dr. Perl noted that
appellant was using pain medication but her symptoms had worsened significantly, which
required her to be off work related to her severe dysfunction and inability to work. In her
February 24, 2012 report, she noted that appellant had to take off work on several occasions due
to her recurrent incapacitating episodes despite continued treatment for her injuries. Dr. Perl
stated that appellant’s episodes of incapacitation required ongoing medication along with
ongoing treatment. She further noted that appellant would require ongoing treatment related to
her cervical spine, which caused problems with numbness, tingling, decreased range of motion
and muscle spasms. Dr. Perl stated that it would be very difficult for appellant to work if she is
unable to turn her cervical spine from side to side or move freely so that she may look in
different directions. She concluded that if appellant were to return to work, she would have
future episodes with her cervical spine which would require being taken off of work for therapy,
injections and medication.
In an April 19, 2012 attending physician’s report, Dr. Perl stated that appellant was
totally disabled for the period March 10 to June 1, 2012 and noted that permanent issues were
expected with her condition.
By decision dated May 21, 2012, OWCP vacated the January 23, 2012 decision and
stated that a de novo decision would be issued accepting appellant’s recurrence of work injury
for the period February 13 through June 1, 2012, as supported by the medical evidence of
record.3
By letter dated May 22, 2012, appellant requested reconsideration and stated that she was
submitting additional medical documentation to support her claim for the period December 9,
2011 through February 10, 2012. She further stated that she would not be returning to work due
to her medical condition and had applied for retirement. Appellant resubmitted a number of
medical documents already of record.
In a May 17, 2012 medical report, Dr. Perl stated that appellant remained significantly
distressed with relation to her cervical spine. Range of motion continued to be a problem with
lateral flexion, rotation and extension. Dr. Perl reported that appellant had a positive Spurling’s
3

The Board notes that OWCP configured the time period for appellant’s recurrence of disability based on
Dr. Perl’s February 24, 2012 report and appellant’s claim for compensation forms filed for the period February 13 to
24, 2012 through May 21 to June 1, 2012.

3

for cervical pain and had trigger points in the cervical paraspinal muscles with tenderness to
palpation. She diagnosed cervical facet syndrome with decreased range of motion and muscle
spasms with temporary improvement after medial branch blocks. Dr. Perl also diagnosed severe
cervical spine and right shoulder injury related to her postal duties, chronic recurrent cervical
radiculopathy affecting the upper extremity and right shoulder tendinitis.
By decision dated June 7, 2012, OWCP modified and vacated in part the May 21, 2012
decision and accepted a recurrence of disability for the period February 13 through June 1, 2012.
It denied appellant’s claim for disability for the period December 5, 2011 and continuing4
finding that there was no medical evidence to support that she was unable to work in her lightduty assignment as a result of her accepted condition.5
LEGAL PRECEDENT
Under FECA,6 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.7 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.8
Whether a particular injury causes an employee to be disabled and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.9 Findings on examination are generally needed to support a
physician’s opinion that an employee is disabled for work. When a physician’s statements
consist only of a repetition of the employee’s complaints that excessive pain caused an inability
to work, without making an objective finding of disability, the physician has not presented a
medical opinion on the issue of disability or a basis for payment of compensation.10 The Board
4

The Board notes that the last claim for compensation form filed by appellant prior to the issuance of the June 7,
2012 decision was for the period May 21 to June 1, 2012. After OWCP rendered its June 7, 2012 decision, appellant
submitted additional claim for compensation forms for leave without pay for the period June 1, 2012 and onward.
As there is no final OWCP decision with respect to appellant’s claim for compensation for the period after June 1,
2012, the Board does not have jurisdiction over that issue. 20 C.F.R. § 501.2(c) (the Board has jurisdiction to
consider and decide appeals from final decisions; there shall be no appeal with respect to any interlocutory matter
disposed of during the pendency of the case).
5

The Board further notes that appellant submitted additional evidence after OWCP rendered its June 7, 2012
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore this additional evidence cannot be considered on appeal. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
6

5 U.S.C. §§ 8101-8193.

7

See Prince E. Wallace, 52 ECAB 357 (2001).

8

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

9

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

10

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

4

will not require OWCP to pay compensation for disability without any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.11
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.12 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.13
ANALYSIS
OWCP accepted appellant’s claim for brachial neuritis or radiculitis. In its June 7, 2012
decision, OWCP accepted that she sustained a recurrence of her work injury for the period
February 13 through June 1, 2012. It denied her claim for compensation, however, for the period
December 5, 2011 to February 12, 2012. Appellant has the burden of proving by the weight of
the substantial, reliable and probative evidence a causal relationship between her claimed
disability from December 5, 2011 to February 12, 2012 and the accepted condition.14 The Board
finds that this case is not in posture for decision.
The medical evidence of record relevant to the claimed period of December 5, 2011 to
February 12, 2012 consists of reports dated June 14, 2011 to May 17, 2012 from Dr. Perl, who
provided examination findings and diagnoses pertaining to appellant’s cervical spine and right
shoulder injury. In her December 1, 2011 medical report, Dr. Perl noted that appellant sustained
a cervical spine and right shoulder injury related to her postal duties, which started in
October 2011 but had worsened in March and April noting the date of original injury as
November 5, 2007. She reported that appellant had an acute flare up of her cervical spine and
was incapacitated with work because she was unable to tolerate her work duties. Upon physical
examination, appellant’s range of motion of the cervical spine was minimal in all directions
globally. She had a positive Spurling’s test for pain, tingling and burning in the upper extremity.
Dr. Perl also noted severe trigger points with minimal to no range of motion at the cervical spine
which showed tenderness to palpation that radiated into both the trapezius and scapular regions
bilaterally. She diagnosed cervical facet syndrome, acute recurrent cervical radiculitis with
severe trigger points causing minimal ability for range of motion of the cervical spine and right
shoulder tendinitis. Dr. Perl stated that appellant would be taken off work due to severe pain and
her incapacitated level. She opined that appellant was unable to work her job duties at the postal
service due to range of motion loss, trigger points in the cervical spine and pain in the upper
extremity. In a January 13, 2012 operative report, Dr. Perl provided findings regarding
appellant’s operative procedure and stated that she underwent cervical facet injection, right C4,
right C5, right C6 and right C7 with fluoroscopic guidance. She provided a postoperative
diagnosis of cervical facet arthropathy, cervical spondylosis and muscle spasm. In a January 26,
11

Id.

12

Jimmy A. Hammons, 51 ECAB 219 (1999).

13
14

20 C.F.R. § 10.121.
See Amelia S. Jefferson, 57 ECAB 183 (2005).

5

2012 report, Dr. Perl noted that appellant was using pain medication but her symptoms had
worsened significantly which required her to be off work related to her severe dysfunction, levels
of pain and incapacitation. She noted that appellant was not able to tolerate her limited-duty
assignment.
In a December 1, 2011 and January 5, 2012 attending physician’s report, Dr. Perl
diagnosed appellant with cervical radiculitis, cervical spondylosis, cervical facet inflammation
and cervical facet syndrome as a result of repetitive activities from her occupational duties. She
stated that appellant was totally disabled from November 29, 2011 through March 10, 2012.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.15 The Board
notes that, while none of Dr. Perl’s reports are completely rationalized, they are consistent in
indicating that appellant was disabled as a result of her cervical radiculitis for the period
December 5, 2011 to February 12, 2012 and are not contradicted by any substantial medical or
factual evidence of record. Dr. Perl provided a clear opinion that appellant became disabled on
December 1, 2011 because of a cervical radiculitis flare up. She based her findings on the
evidence of cervical radiculitis found on examination and operative reports for cervical facet
injections. Dr. Perl provided specific dates of disability as well as an explanation regarding why
appellant was disabled, stating that she was unable to perform her job duties at the postal service
due to range of motion loss, trigger points in the cervical spine and pain in the upper extremity.16
Though Dr. Perl’s reports did not offer an unequivocal opinion or fully describe why
appellant was disabled, she provided a clear, if limited, opinion based on examination findings
and an accurate factual and medical background, that appellant was unable to work for the period
December 5, 2011 to February 12, 2012. Moreover, OWCP accepted appellant’s recurrence
claim for the period February 13 to June 1, 2012 based on Dr. Perl’s February 24, 2012 medical
report. In her February 24, 2012 report, Dr. Perl stated that appellant had to take off work on
several occasions due to her recurrent incapacitating episodes despite continued treatment for her
injuries. She further noted that appellant would require ongoing treatment related to her cervical
spine which caused problems with numbness, tingling, decreased range of motion and muscle
spasms. Dr. Perl stated that it would be very difficult for appellant to work because she was
unable to turn her cervical spine from side to side or move freely so that she may look in
different directions. This medical report provides further support for Dr. Perl’s prior conclusions
that appellant was disabled due to range of motion loss, explaining that she would be unable to
turn from side to side or look in different directions.17 Though Dr. Perl’s reports are not
sufficient to meet appellant’s burden of proof to establish her claim, they raise an uncontroverted
inference between her condition and her disability for the period December 5, 2011 to

15

A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

16

Id.

17

A.P., Docket No. 11-1767 (issued September 26, 2012).

6

February 12, 2012 and are sufficient to require OWCP to further develop the medical evidence
and the case record.18
Accordingly, the Board will remand the case to OWCP. On remand, OWCP should
prepare a statement of accepted facts which includes a detailed employment history, job
descriptions for each position held, specific functions performed by appellant in each position
and the restrictions imposed by her treating physicians. It should further develop the medical
record to determine whether appellant has established that she was totally disabled as a result of
her cervical radiculitis condition for the period December 5, 2011 to February 12, 2012.
Following this and any other further development as deemed necessary, OWCP shall issue an
appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2012 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part; the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: January 28, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
18

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

7

